Case 3:17-cr-00077-RDM Document 301 Filed 06/19/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, :
: Crim. No. 3:17-CR-77
: Crim. No. 3:17-CR-201
V. : (Judge Mariani)
HECTOR DELACRUZ,
Defendant

ORDER

AND NOW, THIS 4, rh DAY OF JUNE 2020, upon consideration of
Defendant's filings which the Court has construed as motions for compassionate release
(Docs. 148, 153) and all relevant documents, IT IS HEREBY ORDERED THAT Defendant's
motions (Docs. 148, 153) are DISMISSED WITHOUT PREJUDICE for the reasons set out

in the simultaneously filed Memorandum Opinion.

  

iL a “Ale
Robert 'D. Mariani”

United States District Judge
